DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
a. Applicant submits the Office action rejects claim 1 under § 103 as allegedly obvious over Hunter in view of Angel 1. Applicant respectfully disagrees with the above assertions, but to advance prosecution, Applicant has amended claim 1 to recite in part “wherein the input optics direct the light directly to the SHS without a collimator configured to collimate the light” and “wherein the SHS directs the light directly to the spectroscopy sensor without imaging optics configured to focus the light to the spectroscopy sensor.” Applicant respectfully submits that the cited art does not show all features recited in amended claim 1.

a. (Examiner’s response) Applicant’s arguments with respect to the rejection(s) of claim(s) 1 under Hunter et al. US Pub No. 2021/003450 in view of Angel WO 2021096588 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hunter et al. US Pub No. 2021/003450 in view of Angel WO 2021096588 in further view of Canon USA, “Canon 120MXS 120MP CMOS Sensor”, March 29, 2018 https://www.youtube.com/watch?v=40yruxcr-yQ.  Further explanation is shown in the action below.

b. In regards to the 35 U.S.C 102 rejection of claim 13,  Applicant submits claim 13 is an independent claim and has been amended to recite similar features as claim 1, and claims 2-12 and 14-20 depend from either claim 1 or claim 12, directly or indirectly. Applicant submits that these claims are allowable for at least the same reasons as claim 1.

b. (Examiner’s response) Applicant’s arguments with respect to the rejection(s) of claim(s) 13 anticipated by Angel et al. Pub. No.: US 2014/0247447have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Applicant’s arguments with respect to the rejection(s) of claim(s) 13 anticipated Angel WO 2021/096588 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Angel WO 2021/096588 in view of Ермолович BY 8490 U in further view of Canon USA, “Canon 120MXS 120MP CMOS Sensor”, March 29, 2018 https://www.youtube.com/watch?v=40yruxcr-yQ.  Further explanation is shown in the action below.

Claim Objections
Claims 1 & 13 are objected to because of the following informalities:  

In regards to claim 1, the claimed subject matter “light passes through the aperture” should be “light passes through an aperture” since the aperture has no antecedence

In regards to claim 13, the claimed subject matter “the beam-splitter, the first grating, and the second grating form” should be “a beam-splitter, a first grating, and a second grating form” since they have no antecedence.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. US Pub No. 2021/003450 in view of Angel WO 2021096588 in further view of Canon USA, “Canon 120MXS 120MP CMOS Sensor”, March 29, 2018 https://www.youtube.com/watch?v=40yruxcr-yQ.

With respect to claim 1, Hunter teaches a field-deployable device for performing spectroscopy comprising:
input optics (0063, lines 10-12) without a collimator configured to collimate the light;
a spatial heterodyne spectrometer (SHS) comprising a beam-splitter (fig 2, 22) , a first grating (fig 2, 28a) (0032, lines 18-20), and
a second grating (fig 2, 28b); and
a spectroscopy sensor “camera” (fig 2, 40) (0032, line 5) configured to acquire a fringe pattern generated by the SHS (fig 4); the input optics, the SHS, and the spectroscopy sensor are in optical alignment, 
wherein the input optics are configured to direct light to the SHS;
wherein the beam-splitter, the first grating, and the second grating form a 90° angle “a right angle” (claim 4) with the beam-splitter at the vertex of the angle; and wherein the beam-splitter is configured to split  the incoming light to the first grating and the second grating (fig 2).

Hunter does not teach an aperture such that incoming light passes through the aperture into the input optics.

Angel, in the same field of endeavor as Hunter of Spatial Heterodyne Spectrometers for Raman spectroscopy (0037, lines 6-8 Hunter), teaches light beam(s) from a light source enter an aperture (fig 2c, 106), wherein the aperture subsequently directs the light towards input optics (fig 2C, 107) (0078).  Angel further teaches large entrance apertures, greatly increase the throughput of the system, which is advantageous when signal strength of the light product is low (0081, lines 30-34).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Angel’s aperture with Hunter’s Spatial Heterodyne Spectrometer to acquire a spectrum of a sample which generates low light.

The combination does not teach focusing light to the spectroscopy sensor without imaging optics.

Canon USA, in the field of endeavor of cameras, implicitly teaches a camera i.e. spectroscopy sensor comprising a built-in lens (fig 1).  Canon USA implicitly demonstrates the camera’s ability to clearly focus images of objects (fig 2).  At the time prior to the effective filing date of the invention it would have been obvious to substitute the combination’s imaging optics and spectroscopy sensor for Canon USA’s spectroscopy sensor as a design choice for imaging light with securely built-in optics that avoids misalignment issues. 

 
    PNG
    media_image1.png
    890
    1349
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    811
    1286
    media_image2.png
    Greyscale


With respect to claim 2 according to claim 1, the combination teaches the field-deployable device for performing spectroscopy further comprising a first field widened prism (fig 1, 27a Hunter) and a second field widened prism (fig 2, 27b Hunter), wherein the first field widened prism is located between the beam-splitter and the first grating and the second field widened prism is located between the beam-splitter and the second grating.

With respect to claim 3 according to claim 2, the combination teaches the field-deployable device for performing spectroscopy wherein a position of the first field widened prism and a position of the second field widened prism are configured such that the fringe localization pattern “recording a fringe pattern” (0014 Hunter).

The combination does not specifically teach that a fringe localization pattern is located proximal to the aperture.

The combination teaches placing an aperture next to input optics (fig 2c, 106 Hunter).  Examiner notes one of ordinary skill would understand the aperture may be considered proximal to the fringe pattern since the fringe pattern is observed at a spectroscopy sensor which is located at the output end i.e. interference beam of the beamsplitter.  Examiner further notes there is no exact distance of the fringe pattern from the aperture, therefore, proximal is considered a relative term.  At the time prior to effective filing date it would have been obvious to one of ordinary skill in the art to position the aperture proximal to the camera to provide compact optics for observing the fringe pattern.

With respect to claim 4 according to claim 3, the combination teaches the field-deployable device wherein the first field widened prism forms a first angle α  (fig 2, αp Hunter) with an edge of the beam-splitter and an edge of the first field widened prism proximal to the beam-splitter; wherein the second field widened prism forms a second angle α (fig 2, αp Hunter) with an edge of the beamsplitter and an edge of the second field widened prism proximal to the beamsplitter, and wherein the first angle α (fig 2, αp Hunter) and the second angle α are configured such that the fringe localization pattern “recording a fringe pattern” (0014 Hunter) (0032, lines 3-5 Hunter).

The combination does not specifically teach that a fringe localization pattern is located proximal to the aperture.

The combination teaches placing an aperture next to input optics (fig 2c, 106 Hunter).  Examiner notes one of ordinary skill would understand the aperture may be considered proximal to the fringe pattern since the fringe pattern is observed at a spectroscopy sensor which is located at the output end i.e. interference beam of the beamsplitter.  Examiner further notes there is no exact distance of the fringe pattern from the aperture, therefore, proximal is considered a relative term.  At the time prior to effective filing date it would have been obvious to one of ordinary skill in the art to position the aperture proximal to the camera to provide compact optics for observing the fringe pattern.

With respect to claim 5 according to claim 1, the combination teaches the field-deployable device for performing spectroscopy wherein the first grating is tilted to form a first angle β “are tilted relative to the output face” (0033, lines 5-6 Hunter) between the first grating and a path of light directed toward the first grating; wherein the second grating is tilted to form a second angle β “are tilted relative to the output face” (0033, lines 5-6 Hunter) between the second grating and a path of light directed toward the second grating; and wherein the first angle β and the second angle β are configured such that the fringe localization pattern “recording a fringe pattern” (0014 Hunter) (0032, lines 3-5 Hunter).

The combination does not specifically teach that a fringe localization pattern is located proximal to the aperture.

The combination teaches placing an aperture next to input optics (fig 2c, 106 Hunter).  Examiner notes one of ordinary skill would understand the aperture may be considered proximal to the fringe pattern since the fringe pattern is observed at a spectroscopy sensor which is located at the output end i.e. interference beam of the beamsplitter.  Examiner further notes there is no exact distance of the fringe pattern from the aperture, therefore, proximal is considered a relative term.  At the time prior to effective filing date it would have been obvious to one of ordinary skill in the art to position the aperture proximal to the camera to provide compact optics for observing the fringe pattern.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. US Pub No. 2021/003450 in view of Angel WO 2021096588 in further view of Canon USA, “Canon 120MXS 120MP CMOS Sensor”, March 29, 2018 https://www.youtube.com/watch?v=40yruxcr-yQ in further in view of Luo CN 105300521.

With respect to claim 6 according to claim 1, the combination does not teach the aperture, the input optics, the SHS, and the sensor are housed in a frame and barrel assembly forms an aperture.

Angel, in the same field of endeavor as Hunter of Spatial Heterodyne Spectrometers for Raman spectroscopy (0037, lines 6-8 Hunter), teaches a frame configured to house input optics, SHS, and sensor (fig 2B & 2C).  

Angel does not teach a barrel that forms an aperture.

Luo, in the same field of endeavor as Hunter of Spatial Heterodyne Spectrometers, teaches a frame and barrel configured to house an aperture, input optics, and the SHS (pg. 3 ¶ 1) (fig 1). Luo implicitly teaches an aperture (fig 1, 05) is formed within the frame and barrel to allow light to travel towards the SHS.  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Luo’s barrel and frame with the combination’s aperture, optics, and SHS and sensor as a design choice for protecting the optics from damage from external forces.

The combination does not specifically teach that a fringe localization pattern is located proximal to the aperture.

The combination teaches placing an aperture next to input optics (fig 2c, 106 Hunter).  Examiner notes one of ordinary skill would understand the aperture may be considered proximal to the fringe pattern since the fringe pattern is observed at a spectroscopy sensor which is located at the output end i.e. interference beam of the beamsplitter.  Examiner further notes there is no exact distance of the fringe pattern from the aperture, therefore, proximal is considered a relative term.  At the time prior to effective filing date it would have been obvious to one of ordinary skill in the art to position the aperture proximal to the camera to provide compact optics for observing the fringe pattern.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. US Pub No. 2021/003450 in view of Angel WO 2021096588 in further view of Canon USA, “Canon 120MXS 120MP CMOS Sensor”, March 29, 2018 https://www.youtube.com/watch?v=40yruxcr-yQ in further in view of Luo CN 105300521 in further view of paper of David Kruse “LOWSPEC Spectrometer - Part 1 - 3D Printing”, https://www.youtube.com/watch?v=Wac5asXagEQ, 2019, hereafter Kruse.

With respect to claim 7 according to claim 6, the combination does not teach the frame and barrel assembly are 3D printed.

Kruse, in the field of spectroscopy, teaches a frame and barrel assembly are 3D printed (fig 1).  At the time prior to the effective filing date of the invention it would have been obvious to 3D print a frame and assembly to provide a  light weight plastic frame which can protect the optics from the outside environment and enable spectral measurements by blocking background light.

    PNG
    media_image3.png
    837
    1334
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    861
    1265
    media_image4.png
    Greyscale

  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. US Pub No. 2021/003450 in view of Angel WO 2021096588 in further view of Canon USA, “Canon 120MXS 120MP CMOS Sensor”, March 29, 2018 https://www.youtube.com/watch?v=40yruxcr-yQ in further view of paper of Hosseini, Sona, “Khayyam: a tunable spatial heterodyne spectrometer for observing diffuse emission line targets”, 2012 hereafter Hosseini in further view of Sacre US Pub No. 2003/0178322.

With respect to claim 8 according to claim 1, the combination does not teach a bandpass filter and an imaging sensor; wherein the incoming light passes intercepts the bandpass filter, wherein specific wavelengths of the intercepted light are deflected toward the input optics; wherein the remaining wavelengths of light pass through the bandpass filter and impinge on the imaging sensor.

Hosseini, in the same field of endeavor as Hunter of Spatial Heterodyne Spectrometers (SHS), teaches a band pass filter (fig 6, narrow band transmission filter) and imaging sensor (fig 6, guide camera), wherein the band pass filter deflects specific wavelengths towards the input optics of the SHS.  Examiner notes one of ordinary skill in the art would understand a guide camera may be used to visually observe the object allowing a skilled artisan to target a desired object while acquiring the spectrum of the object from the SHS.

Hosseini does not teach the light is deflected toward the input optics  and the remaining wavelengths of light pass through.

Sacre, in the field of endeavor of filters, teaches a filter may either reflect a band of wavelengths and transmit others or vice versa (0018).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill to combine a band pass filter and imaging sensor with the combination’s Spatial Heterodyne Spectrometer to enable a user to target objects of interest for a spectral analysis.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. US Pub No. 2021/003450 in view of Angel WO 2021096588 in further view of Canon USA, “Canon 120MXS 120MP CMOS Sensor”, March 29, 2018 https://www.youtube.com/watch?v=40yruxcr-yQ in further view of paper of Hosseini, Sona, “Khayyam: a tunable spatial heterodyne spectrometer for observing diffuse emission line targets”, 2012 hereafter Hosseini in further view of Sacre US Pub No. 2003/0178322 in further in view of Luo CN 105300521.

With respect to claim 9 according to claim 8, the combination teaches the field-deployable device for performing spectroscopy wherein the aperture, the input optics, the SHS, the sensor, the bandpass filter, and the imaging sensor are housed in a frame and barrel assembly forming an aperture.

Angel, in the same field of endeavor as Hunter of Spatial Heterodyne Spectrometers for Raman spectroscopy (0037, lines 6-8 Hunter), teaches a frame configured to house input optics, SHS, and sensor (fig 2B & 2C).

Angel does not teach a barrel.

Luo, in the same field of endeavor as Hunter of Spatial Heterodyne Spectrometers (SHS), teaches a frame and barrel configured to house an aperture, input optics, band filter (fig 1, 3), and SHS (pg. 3 ¶ 1) (pg. 6,¶ 2, line 5).  Luo implicitly teaches an aperture (fig 1, 05) is formed within the frame and barrel to allow light to travel towards the SHS.  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Luo’s barrel and frame with the combination’s aperture, bandpass filter, optics, and SHS and sensor as a design choice for protecting the optics from damage from external forces.

The combination does not specifically teach that a fringe localization pattern is located proximal to the aperture.

The combination teaches placing an aperture next to input optics (fig 2c, 106 Hunter).  Examiner notes one of ordinary skill would understand the aperture may be considered proximal to the fringe pattern since the fringe pattern is observed at a spectroscopy sensor which is located at the output end i.e. interference beam of the beamsplitter.  Examiner further notes there is no exact distance of the fringe pattern from the aperture, therefore, proximal is considered a relative term.  At the time prior to effective filing date it would have been obvious to one of ordinary skill in the art to position the aperture proximal to the camera to provide compact optics for observing the fringe pattern.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. US Pub No. 2021/003450 in view of Angel WO 2021096588 in further view of Canon USA, “Canon 120MXS 120MP CMOS Sensor”, March 29, 2018 https://www.youtube.com/watch?v=40yruxcr-yQ in further view of paper of Hosseini, Sona, “Khayyam: a tunable spatial heterodyne spectrometer for observing diffuse emission line targets”, 2012 hereafter Hosseini in further view of Sacre US Pub No. 2003/0178322 in further in view of Luo CN 105300521 in further view of paper of David Kruse “LOWSPEC Spectrometer - Part 1 - 3D Printing”, https://www.youtube.com/watch?v=Wac5asXagEQ, 2019, hereafter Kruse.

With respect to claim 10 according to claim 9, the combination does not teach the frame and barrel assembly are 3D printed.

Kruse, in the field of spectroscopy, teaches a frame and barrel assembly are 3D printed (fig 1).  At the time prior to the effective filing date of the invention it would have been obvious to 3D print a frame and assembly to provide a lightweight plastic frame which can protect the optics from the outside environment and enable spectral measurements by blocking background light.

    PNG
    media_image5.png
    316
    479
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    316
    465
    media_image6.png
    Greyscale


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. US Pub No. 2021/003450 in view of Angel WO 2021096588 in further view of in further view of Canon USA, “Canon 120MXS 120MP CMOS Sensor”, March 29, 2018 https://www.youtube.com/watch?v=40yruxcr-yQ in further view of paper of Martin Kaufmann, “A highly miniaturized satellite payload based on a spatial heterodyne spectrometer for atmospheric temperature measurements in the mesosphere and lower thermosphere”, December 2017 hereafter Kaufmann in further view of paper of Kokyo, “AvaSpec-Mini: Small and powerful OEM spectrometer” July 2, 2018, hereafter Kokyo.

With respect to claim 11 according to claim 1, the combination does not teach a mass of less than 500 grams.

Kaufmann, in the same field of endeavor as Hunter of Spatial Heterodyne Spectrometers, teaches a highly miniaturized satellite payload based on a Spatial Heterodyned Spectrometer (title).

Kaufmann does not teach a mass of less than 500 grams.

Kokyo, in the field of endeavor of spectrometers, teaches a spectrometer with a mass of 174 grams (pg. 1, col 1,  ¶ 1).  Kokyo further teaches this mass allows the spectrometer to be taken anywhere.  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to select a mass of less than 500 grams for the combination’s Spatial Heterodyne Spectrometer as a design choice for providing a lightweight and portable spectrometer. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. US Pub No. 2021/003450 in view of Angel WO 2021096588 in further view of Canon USA, “Canon 120MXS 120MP CMOS Sensor”, March 29, 2018 https://www.youtube.com/watch?v=40yruxcr-yQ in further view of Hosseini US Pub No. 2018/0128683.

With respect to claim 12 according to claim 1, the combination does not teach the input optics are selected from a telescope, a microscope, and a coupled optical fiber system.

Hosseini, in the same field of endeavor as Hunter of Spatial Heterodyne Spectrometers for Raman spectroscopy, teaches an optical fiber may transmit light from a from a telescope or a microscope (0028).  Hosseini further teaches optical fibers may be used as input optics allowing easy disassembly without risking the alignment of the entire system (0094, lines 15-20).  At the time prior to the effective filing date it would have obvious to one of ordinary skill in the art to combine an optical fiber system with the Spatial Heterodyne Spectrometer to acquire telescopic and microscopic measurements (0093, lines 5-7).


Claim(s) 13, 14, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angel WO 2021/096588 in view of Ермолович BY 8490 U in further view of Canon USA, “Canon 120MXS 120MP CMOS Sensor”, March 29, 2018 https://www.youtube.com/watch?v=40yruxcr-yQ.

With respect to claim 13, Angel teaches a method of using a field-deployable spectroscopy device comprising: 
obtaining a light emission from a sample (fig 2c, 111) “a diamond in potassium perchlorate pellet” (0084, lines 1-2), wherein the light emission passes through input optics (fig 2c, 107) into a SHS to image a fringe pattern (fig 4) (0058) on a spectroscopy sensor; 
wherein the input optics, the SHS, and the spectroscopy sensor are in optical alignment, such that light passes through the aperture into the input optics:
wherein the input optics direct the light directly to the SHS without a collimator “either collimated or within the acceptance angle” (0085, lines 1-2) configured to collimate the light:
wherein a beam-splitter (fig 2C, 101) is configured to split the incoming light to
a first grating (fig 2C, 102a) and a second grating (fig 2C, 102b);and
 analyzing the fringe pattern to identify a component “prominent Raman bands for diamond and potassium perchlorate” within the sample (0062, lines 19-23).

Angel does not specifically teach the beam-splitter, the first grating, and the second grating form a 90° angle with the beam-splitter at the vertex of the angle.

Ermolovich (Ермолович), in the same field of endeavor as Angel of interferometry, teaches a two-beam interferometer is made according to the Michelson scheme and includes a beam splitter in the form of a planar translucent mirror and two flat reflecting mirrors and  located at right angles to each other and approximately symmetrical with respect to the beam splitter.  Examiner notes one of ordinary skill would understand the combination’s gratings which act as mirrors would be placed at right angles from one another with the beam splitter as the vortex since the beamsplitter splits light into two separate paths in a Michelson scheme interferometer.  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to place Angel’s first and second gratings within 90º from one another with the beam splitter at the vertex to generate interference in a two-path interferometer.

The combination does not teach focusing light to the spectroscopy sensor without imaging optics.

Canon USA, in the field of endeavor of cameras, implicitly teaches a camera i.e. spectroscopy sensor comprising a built-in lens (fig 1).  Canon USA implicitly demonstrates the camera’s ability to clearly focus images of objects (fig 2).  At the time prior to the effective filing date of the invention it would have been obvious to substitute the combination’s imaging optics and spectroscopy sensor for Canon USA’s spectroscopy sensor as a design choice for imaging light with securely built-in optics that avoids misalignment issues. 


    PNG
    media_image7.png
    305
    463
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    292
    462
    media_image8.png
    Greyscale


With respect to claim 14 according to the method of claim 13, the combination teaches the method further comprising obtaining a sample (fig 2c 111 Angel).

With respect to claim 20 according to the method of claim 13, the combination teaches the method further comprising illuminating the sample (0083, lines 19-20 Angel).

Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angel WO 2021/096588 in view of Ермолович BY 8490 U in further view of Canon USA, “Canon 120MXS 120MP CMOS Sensor”, March 29, 2018 https://www.youtube.com/watch?v=40yruxcr-yQ in further view of Angel et al. Pub. No.: US 2014/0247447.

With respect to claim 15 according to the method of claim 14, the combination does not teach the sample is a biological sample.

Angel 447, in the same field of endeavor as Angel of spatial heterodyned spectroscopy, teaches the present disclosure is directed to methods for spatial heterodyne spectroscopy wherein the described devices are useful in a wide-range of applications including biological tissues (0026, lines 6-10).  At the time prior to the effective filing date it would have been obvious to one of ordinary skill in the art to try to image biological tissues via the combination spatial heterodyne spectrometer for medical purposes.

With respect to claim 16 according to the method of claim 15, the combination teaches the method wherein the biological sample is obtained from tissue “biological tissues” (0026, lines 6-10 Angel 447).

With respect to claim 17 according to the method of claim 14, the combination does not teach the sample is an environmental sample selected from rock sample & air sample.

Angel 447, in the same field of endeavor as Angel of spatial heterodyned spectroscopy, teaches the present disclosure is directed to methods for spatial heterodyne spectroscopy wherein the described devices are useful in a wide-range of applications including geological and gas measurements (0026, lines 6-10) (0019).  At the time prior to the effective filing date it would have been obvious to one of ordinary skill in the art to try to image geological and gas environments via the combination spatial heterodyne spectrometer for environmental investigation.

With respect to claim 18 according to the method of claim 14, Angel teaches the method wherein the sample is obtained from a high-touch area.

Angel 447, in the same field of endeavor as Angel of spatial heterodyned spectroscopy, teaches the present disclosure is directed to methods for spatial heterodyne spectroscopy wherein the described devices are useful in a wide-range of applications including standoff forensics (0026, lines 6-10).  Examiner submits a forensics scene may be reasonably be interpreted as a high-touch area based upon the amount of physical contact involved prior to a cause of death.  At the time prior to the effective filing date it would have been obvious to one of ordinary skill in the art to try to image a forensics sample via the combination spatial heterodyne spectrometer to aid in criminal investigation.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angel WO 2021/096588 in view of Ермолович BY 8490 U in further view of Canon USA, “Canon 120MXS 120MP CMOS Sensor”, March 29, 2018 https://www.youtube.com/watch?v=40yruxcr-yQ in further view of paper of Jun Qiu,“Broadband transmission Raman measurements using a field-widened spatial heterodyne Raman spectrometer with mosaic grating structure”, 23 Aug 2018 hereafter Qiu.

With respect to claim 19 according to claim 14, the combination does not teach the sample is a pharmaceutical.

The background of Qiu, in the same field of endeavor as Angel of Spatial Heterodyne Spectrometers for Raman spectroscopy, teaches Spatial Heterodyne Raman spectrometers have been designed for observations to test a paracetamol tablet i.e. pharmaceutical sample (pg. 26107, ¶ 1, lines 10-12).  Qui further teaches the analysis of their spectrometer provides great insight for the quality control in a pharmaceutical application. At the time prior to the effective filing date it would have obvious to one of ordinary skill in the art to analyze a pharmaceutical via the combination’s Spatial Heterodyne spectrometer for quality control purposes.


Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Olivia R. Dawson," Tunable, all-reflective spatial heterodyne spectrometer for broadband spectral line studies in the visible and near-ultraviolet", Christoph R. Englert, "Correction of Phase Distortion in Spatial Heterodyne Spectroscopy", 2005 Optical Society of America, & John M. Harlander ," First results from an all-reflection spatial heterodyne spectrometer with broad spectral coverage", 2010.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877